Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael F. Matthews appeals the district court’s orders denying his motion to enforce the plea agreement and denying subsequent motions seeking reconsideration or to supplement the motion to enforce the plea agreement. We have reviewed the record and the district court’s orders and affirm for the reasons of the district court. See United States v. Matthews, No. 3:07-cr-00226-REP-1 (E.D.Va. Mar. 28, 2013; Feb. 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.